                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                          CHATTANOOGA DIVISION
______________________________________________________________________________

SOMO ENTERPRISES,
individually and on behalf all others
similarly situated,

                                                      Civil Action No. ________________
               Plaintiffs,
                                                      JURY DEMANDED
v.

CATLIN SPECIALTY INSURANCE
COMPANY

            Defendant.
______________________________________________________________________________

                         CLASS ACTION COMPLAINT
______________________________________________________________________________

       COMES NOW the Plaintiff, Somo Enterprises, individually and on behalf of all others

similarly situated, and states and alleges the following for its Complaint against Catlin Specialty

Insurance Company:

                  PARTIES, RESIDENCY, JURISDICTION AND VENUE

      1.       Somo Enterprises (hereinafter “Somo” or “Plaintiff”), is a general partnership with

its principal place of business located in Chattanooga, Tennessee. Somo has two general partners,

Ron Bhalla and Shamista Bhalla, both of which are residents of the State of Tennessee.

      2.       At all times relevant hereto, Somo owned residential rental dwellings at the

locations listed at Exhibit “1” (the “Somo Premises”).

      3.       Defendant Catlin Specialty Insurance Company (hereinafter “Catlin”) is organized

under the laws of the State of Arizona with its principal place of business in Scottsdale, Arizona.

Catlin is authorized to sell property insurance policies in the State of Tennessee, and is engaged in




     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 1 of 18 PageID #: 1
the insurance business in the State of Tennessee, including issuing insurance policies covering

property in Hamilton County.

      4.        The events giving rise to Plaintiff’s individual claims that are the subject of this

action occurred in the Chattanooga Division of the Eastern District of Tennessee.

      5.        On information and belief, this Court has subject matter jurisdiction under the Class

Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”).

      6.        This Court has personal jurisdiction over Catlin because it has availed itself of the

privilege of conducting business and issuing insurance contracts covering structures in the State

of Tennessee.

                                              FACTS

   A. The Property Insurance Policy and Casualty Loss

      7.        At all times relevant hereto, Somo was the insured pursuant to an insurance contract

whereby Catlin agreed to insure, inter alia, the properties located at the Somo Premises against

property damage, bearing Policy No. 10000303317-01 (the “Policy”).

      8.        The Policy provided insurance coverage for direct physical loss to the buildings

and other structures located on the Somo Premises, except as specifically excluded or limited by

the Policy.

      9.        This lawsuit only concerns property insurance coverage for buildings, and not

personal contents, such as clothes and furniture.

      10.       Pursuant to the Policy, Somo paid Catlin premiums in exchange for insurance

coverage. The required premiums were paid at all times relevant to this Complaint.

      11.       On or about December 27, 2018, the dwellings located on 28 of the 36 Somo

Premises suffered direct physical loss caused by wind (the “Loss”).



                                                    2
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 2 of 18 PageID #: 2
       12.     The Policy was in effect at the time of the Loss, and the Loss is compensable under

the terms of the Policy. As it relates to the Loss, there is no applicable exclusion.

       13.     Somo promptly notified Catlin of the Loss and made a claim against the Policy.

       14.     After its inspection, Catlin determined that the Loss was covered by the terms of

the Policy.

       15.     Catlin calculated its actual cash value (“ACV”) payment obligation to Somo by

first estimating the cost to repair or replace the damage with new materials (replacement cost value,

or “RCV”), then subtracted depreciation.

       16.     The Policy, and the other property forms at issue in this pleading, do not permit the

withholding or deduction of labor as depreciation as described below.

   B. Catlin’s Calculation of Somo’s ACV Payments

       17.     In adjusting Somo’s claim, Catlin affirmatively and unilaterally chose to use a

“replacement cost less depreciation” methodology to calculate the loss and make its ACV

payment.

       18.     Catlin used commercially-available computer software to make its RCV,

depreciation, and ACV calculations. Catlin uses this software to calculate RCV, depreciation, and

ACV.

       19.     In or around March 2019, Catlin calculated the RCV of the damaged property at all

the Somo Premises at $163,144.5246.

       20.     Catlin then used the same software to calculate the depreciation for the damaged

property at the Somo Premises at $38,201.55.




                                                  3
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 3 of 18 PageID #: 3
      21.      A copy of Catlin’s February 2019 estimates for the Somo Premises that are at issue

in this litigation, together with a Statement of Loss provided by Catlin, are attached hereto as

Collective Exhibit “2”.

      22.      Somo was underpaid, and deprived of the use of its money from the time it should

have received it until the date it was belatedly paid, on its ACV claim as more fully described

below.

   C. Catlin’s Practice Of Withholding Labor As Depreciation

      23.      When it calculated Somo’s ACV benefits owed under the Policy, Catlin withheld

costs for both materials and the labor required to repair or replace the property as depreciation,

even though labor does not depreciate in value over time. Catlin withheld labor costs throughout

its ACV calculations as depreciation. Catlin also withheld labor costs as depreciation for other

work necessary to repair and replace structures located on the Somo Premises.

      24.      Like all property insurance claims estimating software, the specific commercial

claims estimating software used by Catlin allows for the depreciation of materials only or the

depreciation of both material and labor in its depreciation setting preferences.

      25.      In this pleading, whenever reference is made to withholding “labor” as

depreciation, “labor” means intangible non-materials, specifically including both the labor costs

and the laborers’ equipment costs and laborers’ overhead and profit necessary to restore property

to its condition immediately prior to the loss, as well as removal costs to remove damaged property,

under commercial claims estimating software.

      26.      Catlin’s withholding of labor costs as depreciation associated with the repair or

replacement of Somo’s property resulted in Plaintiff receiving payment for its Loss in an amount

less than it was entitled to receive under the Policy. Catlin breached its obligations under the



                                                 4
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 4 of 18 PageID #: 4
Policy by improperly withholding the cost of labor and other non-materials as depreciation when

calculating its ACV payment obligations. Although Catlin belatedly paid previously withheld

labor depreciation in 2020, Somo has been damaged by the lost time value of money.

      27.      Plaintiff cannot determine the precise amount of labor that was withheld based only

upon the written estimates provided. To determine the precise amount of labor withheld, it is

necessary to have access to the commercial property insurance program at issue, as well as the

electronic files associated with its estimates.

      28.      While an insurer may lawfully depreciate material costs when calculating the

amount of an ACV payment owed to an insured, it may not lawfully withhold repair labor as

depreciation under Catlin’s policy forms at issue in Tennessee. Catlin’s failure to pay the full cost

of the labor necessary to return Plaintiff back to its pre-loss condition left Plaintiff under-

indemnified and underpaid for the Loss.

      29.      Catlin materially breached its duty to indemnify Plaintiff by withholding labor costs

associated with repairing or replacing the Somo property from its initial ACV payment, thereby

paying Plaintiff less than it was entitled to receive under the terms of the Policy and/or making

untimely payments in breach of the contract.

   D. The Length of the Putative Class Period

       30.     The maximum length of the putative class period is dependent upon inter alia the

accrual of the causes of action for breach of contract, including but not limited to inherent

discoverability of the breach.

       31.     In addition, any affirmative defenses that may be pled seeking to limit the length of

the putative class period are subject to judicial doctrines concerning the accrual of the putative

class members’ claim and the concealment of the same by Defendant.



                                                  5
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 5 of 18 PageID #: 5
       32.     Catlin concealed its practice of withholding labor as depreciation from both state

regulators and putative class members.

       33.     Specifically, as it relates to Tennessee regulators, in 2008, the National Association

of Insurance Commissioners (“NAIC survey”) published a copyrighted survey of state insurance

departments and their respective positions on the depreciation of labor.            The Tennessee

Department of Insurance (“TDOI”) formally responded to the survey.

       34.     As a prominent national property insurer that does a significant amount of business

in Tennessee, Catlin knew or should have known of the existence of the NAIC survey and the

TDOI’s responses to the same.

       35.     First, the NAIC survey asked Tennessee regulators “Does your state allow the

depreciation of labor under an actual cash value (ACV) loss settlement provision for property?”

The TDOI stated in response: “It is generally the belief that labor is not depreciable, but the

Department has no written position on the matter. We believe there is some case law supporting

this aspect. To our knowledge, this is not a problem here.”

       36.     Second, the survey also asked Tennessee regulators “Is depreciation for labor

allowed on an ACV roof if it is totally replaced?” The TDOI stated in response: “We do not

believe insurers are depreciating labor unless their provision calls for it. At least one insurer has

a policy provision addressing this issue.”

       37.     By at least 2008 then, Catlin was aware of or should have been aware that the TDOI

took a position against the depreciation of labor based upon the NAIC 2008 survey, and that the

TDOI believed that insurers were not engaging in the practice within the State of Tennessee unless

their policy language called for labor depreciation.




                                                 6
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 6 of 18 PageID #: 6
       38.     At all times relevant hereto, Catlin’s insurance policies neither addressed nor called

for removal or repair labor to be withheld as depreciation. Similarly, Catlin’s marketing materials

did not address this practice, and consumers were not told of this practice when purchasing Catlin’s

property insurance products. Catlin never notified the TDOI that its understandings as set forth in

the NAIC survey were incorrect, and that Catlin was in fact withholding labor within the State of

Tennessee and elsewhere under property policies that did not call for that practice.

       39.     To further conceal its practice of withholding labor as depreciation, and to avoid

any disputes with regulators and policyholders who made claims, Catlin unfairly used its claim

estimating software to conceal its practice from policyholders.

       40.     Like most property insurers, Catlin used a product called Xactimate to determine

the amount of depreciation to apply to a claim. Xactimate is used by both insurers and contractors

to calculate the cost of rebuilding or repairing damaged property. Xactimate uses “line item”

pricing to determine repair costs.

       41.     For all line items, Xactimate allows an insurer to depreciate labor by toggling on or

off depreciation settings called “depreciate removal” and “depreciation non-material.” If both of

these settings are toggled on, then all line items will show the withholding of labor as depreciation.

       42.      Catlin affirmatively hid its use of its labor depreciation settings in Xactimate from

both policyholder claimants and insurance regulators, if any, that may have investigated the same,

by not disclosing its depreciation option settings in the estimates provided to policyholders (which

the Xactimate setting allows) and by depreciating “pure labor line items” that would obviously

reflect the withholding of labor.

       43.     For example, in the Plaintiff’s estimates provided by Catlin, Catlin did not

depreciate the removal labor associated with the pure labor line item-- “Tear off, haul and dispose



                                                  7
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 7 of 18 PageID #: 7
of comp. shingles- 3 tab.” This would lead a regulator or policyholder to believe that Catlin was

not depreciating any labor. However, in other line items in the estimate, Catlin did use the

depreciation setting to withhold labor when the line item reflected the mixed use of materials and

labor.

         44.   In other words, Catlin only withheld labor from line items in estimates provided to

policyholders where the policyholder could not detect the practice of withholding labor as

depreciation. Catlin only depreciated labor in line items where it would be difficult if not

impossible to detect the practice.

         45.   As a result, Catlin purposely intended to prevent an ordinary consumer or insurance

regulator to know that Catlin depreciated labor, and not merely materials, when making ACV

payments to policyholders.

         46.   At all times relevant hereto, Catlin was under an affirmative duty to fairly disclose

the manner in which it calculated ACV payments to policyholders. In addition, when providing

estimates to Plaintiffs and similarly situated policyholders, Catlin was under a duty to be truthful,

and to not deceive by omission.

         47.   Catlin was in a superior position over policyholders to know that it was depreciating

labor through Xactimate. Catlin’s policyholders are not sophisticated in insurance claims handling

procedures like Catlin. In addition, Catlin controlled the settings for the software, which expressly

permit a company to properly limit depreciation to materials only. Moreover, policyholders do

not have access to Catlin’s software to determine whether it was used to depreciate labor costs.

Without such access, and due to Catlin’s affirmative steps taken to conceal their depreciation of

labor costs, Catlin’s policyholders lacked the same access to information enjoyed by Catlin and

could not determine that Catlin was depreciating labor costs.



                                                 8
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 8 of 18 PageID #: 8
         48.    The practice was therefore not disclosed in the insurance policy, in the claim

estimate, in the marketing materials, nor in the regulatory filings of Catlin. The affirmative steps

Catlin took to conceal the cause of action for breach of the insurance contract were material facts

that a reasonable person would have considered important in deciding whether to purchase

insurance and/or accept ACV payments from Catlin.

         49.    Catlin’s depreciation of labor costs was inherently undiscoverable by its very nature

by its policyholders and thus Catlin’s policyholders would not be—and in fact were not—aware

that Catlin depreciated labor costs when calculating ACV despite policyholders’ due diligence.

Catlin is solely at fault for its policyholders’ lack of knowledge about Catlin’s depreciation of labor

costs.

         50.    The concealment of information in estimates and other statements was performed

by Catlin with the intent that policyholders believed that only materials were being depreciated

when receiving ACV claim payments, and that policyholders would not know that their claim

payments were actually diminished by the withholding of repair labor through the unfair

manipulation of the Xactimate software and that policyholders would not contest the concealed

practice in court or through regulatory action.

                                 AMOUNT IN CONTROVERSY

         51.    Upon information and belief, the amount in controversy with respect to the

proposed class exceeds $5,000,000, exclusive of interest and costs.

                                CLASS ACTION ALLEGATIONS

         52.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

lawsuit as a class action on behalf of itself and on behalf of all others similarly situated. This action

satisfies the requirements of numerosity, commonality, typicality, and adequacy of representation.



                                                   9
     Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 9 of 18 PageID #: 9
Only to the extent it is a requirement under applicable law, the proposed class herein are

ascertainable.

      53.        The proposed class that Plaintiff seeks to represent is defined as follows:

                 All Catlin policyholders (or their lawful assignees) who made: (1) a
                 structural damage claim for property located in the State of
                 Tennessee; and (2) which resulted in an actual cash value payment
                 during the class period from which non-material depreciation was
                 withheld from the policyholder; or which should have resulted in an
                 actual cash value payment but for the withholding of non-material
                 depreciation causing the loss to drop below the applicable
                 deductible.

                 In this definition, “non-material depreciation” means application of
                 either the “depreciate removal,” “depreciate non-material” and/or
                 “depreciate O&P” option settings within Xactimate software.

                 The class period for the proposed class is the maximum time period
                 as allowed by applicable law.

                 The class excludes all claims arising under policy forms expressly
                 permitting the “depreciation” of “labor” within the text of the policy
                 form and any claims in which the actual cash value payments
                 exhausted the applicable limits of insurance

      54.        Plaintiff reserves the right to amend the definition of the proposed class through

discovery. The following persons are expressly excluded from the class: (1) Defendant and its

subsidiaries and affiliates; (2) all persons who make a timely election to be excluded from the

proposed Class; and (3) the Court to which this case is assigned and its staff.

      55.        Plaintiff and members of the putative class as defined all have Article III standing

as all such persons and entities, at least initially, received lower claim payments than permitted

under the policy. Certain amounts initially withheld as labor may be later repaid to some claimants

upon further adjustment of the claim by virtue of the replacement cost provisions in their policy,

if any. Further, certain amounts initially withheld as labor may be later repaid to some claimants

(such as Plaintiff) upon further adjustment of the claim to re-calculate amounts owed without


                                                  10
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 10 of 18 PageID #: 10
depreciation of labor. However, such claimants (including Plaintiff) who have been subsequently

repaid for initially withheld labor still have incurred damages, at the least, in the form of the lost

“time value” of money during the period of withholding, i.e., prejudgment interest on the amounts

improperly withheld, for the time period of withholding.

      56.      Specifically, under Tennessee state law, Plaintiff and members of the putative class

who have been wrongfully deprived of money by the withholding of labor from ACV payments

have been damaged in two ways. First, they have been damaged because they have not received

the money to which they are entitled. Second, they have been damaged because they have been

deprived of the use of that money from the time they should have received it until it was or is paid

in full. In Tennessee, prejudgment interest compensates the wronged party for the loss of the use

of the money he, she or it should have received earlier but for the breach of contract.

      57.      The members of the proposed class are so numerous that joinder of all members is

impracticable. Plaintiffs reasonably believe that hundreds or thousands of people geographically

dispersed across Tennessee have been damaged by Catlin’s actions. The names and addresses of

the members of the proposed class are readily identifiable through records maintained by Catlin or

from information readily available to Catlin.

      58.      The relatively small amounts of damage suffered by most members of the proposed

class make filing separate lawsuits by individual members economically impracticable.

      59.      Catlin has acted on grounds generally applicable to the proposed class in that Catlin

has routinely withheld labor costs as described herein in its adjustment of property damage claims

under its policies of insurance.




                                                 11
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 11 of 18 PageID #: 11
     60.       Common questions of law and fact exist as to all members of the proposed class

and predominate over any questions affecting only individual members. The questions of law and

fact common to the proposed class include, but are not limited to:

           a. Whether Catlin’s policy language allows it to withhold labor costs in its calculation
              of ACV payments;

           b. Whether Catlin’s policy language is ambiguous;

           c. Whether Catlin’s withholding of labor costs in its calculation of ACV payments
              breaches the insurance policies;

           d. Whether Catlin has a custom and practice of withholding labor costs in its
              calculation of ACV payments;

           e. Whether Plaintiff and members of the proposed class have been damaged as a result
              of Catlin’s withholding of labor costs in its calculation of ACV payments;

           f. Whether Plaintiff and members of the proposed class are entitled to a declaration,
              as well as potential supplemental relief, under the Declaratory Judgment Act;

           g. Whether the Plaintiff or members of the proposed class are entitled to injunctive
              relief requiring Catlin to comply with the Tennessee Supreme Court decision in
              Lammert v. Auto-Owners (Mutual) Insurance Company.

     61.       Plaintiff’s claims are typical of the claims of the proposed class members, as they

are all similarly affected by Catlin’s custom and practice concerning the withholding of labor.

Further, Plaintiff’s claims are typical of the claims of the proposed class members because their

claims arose from the same practices and course of conduct that give rise to the claims of the

members of the proposed class and are based on the same factual and legal theories. Plaintiff is

not different in any material respect from any other member of the proposed class.

     62.       Plaintiff and its counsel will fairly and adequately protect the interests of the

members of the proposed class. Plaintiff’s interests do not conflict with the interests of the

proposed class they seek to represent. Plaintiff has retained lawyers who are competent and

experienced in class action and insurance litigation. Plaintiff and Plaintiff’s counsel have the


                                               12
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 12 of 18 PageID #: 12
necessary financial resources to adequately and vigorously litigate this class action, and Plaintiff

and counsel are aware of their fiduciary responsibilities to the members of the proposed class and

will diligently discharge those duties by vigorously seeking the maximum possible recovery for

the proposed class while recognizing the risks associated with litigation.

      63.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Joining all proposed members of the proposed class in one action

is impracticable and prosecuting individual actions is not feasible. The size of the individual claims

is likely not large enough to justify filing a separate action for each claim. For many, if not most,

members of the proposed class, a class action is the only procedural mechanism that will afford

them an opportunity for legal redress and justice. Even if members of the proposed class had the

resources to pursue individual litigation, that method would be unduly burdensome to the courts

in which such cases would proceed. Individual litigation exacerbates the delay and increases the

expense for all parties, as well as the court system. Individual litigation could result in inconsistent

adjudications of common issues of law and fact.

      64.       In contrast, a class action will minimize case management difficulties and provide

multiple benefits to the litigating parties, including efficiency, economy of scale, unitary

adjudication with consistent results and equal protection of the rights of Plaintiff and members of

the proposed class. These benefits would result from the comprehensive and efficient supervision

of the litigation by a single court.

       65.      Questions of law or fact common to Plaintiff and members of the proposed class,

including those identified above, predominate over questions affecting only individual members

(if any), and a class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Class action treatment will allow a large number of similarly



                                                  13
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 13 of 18 PageID #: 13
situated consumers to prosecute their common claims in a single forum, simultaneously,

efficiently, and without the necessary duplication of effort and expense that numerous individuals

would require. Further, the monetary amounts due to many individual members of the proposed

class is likely to be relatively small, and the burden and expense of individual litigation would

make it difficult or impossible for individual members of the proposed class to seek and obtain

relief. On the other hand, a class action will serve important public interests by permitting

consumers harmed by Catlin’s unlawful practices to effectively pursue recovery of the sums owed

to them, and by deterring further unlawful conduct. The public interest in protecting the rights of

consumers favors disposition of the controversy in the class action form.

      66.      Class certification is further warranted because Catlin has acted or refused to act on

grounds that apply generally to the class, so final injunctive relief or corresponding declaratory

relief is appropriate with respect to the class as a whole.

      67.      Plaintiff may seek, in the alternative, certification of issues classes.

      68.      Rule 23(c)(4) provides that an action may be brought or maintained as a class action

with respect to particular issues when doing so would materially advance the litigation as a whole.

                                        COUNT I
                                   BREACH OF CONTRACT

      69.      Plaintiff restates and incorporates by reference all preceding allegations.

      70.      Catlin entered into policies of insurance with Plaintiff and members of the proposed

class. These insurance policies govern the relationship between Catlin and Plaintiff and members

of the proposed class, as well as the manner in which claims for covered losses are handled.

      71.      The policies of insurance between Catlin and Plaintiff and the other members of the

proposed class are binding contracts under Tennessee law, supported by valid consideration in the

form of premium payments in exchange for insurance coverage.


                                                  14
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 14 of 18 PageID #: 14
      72.       Catlin drafted the insurance policies at issue, which are essentially identical in all

respects material to this litigation concerning the withholding of labor as depreciation.

      73.       In order to receive ACV claim payments, Plaintiff and the putative class members

complied with all material provisions and performed all of their respective duties with regard to

their insurance policy.

      74.       The policies of insurance Catlin issued to Plaintiff and members of the proposed

class state that, in the event of a loss, Catlin may fulfill its full or initial contractual obligation to

an insured party by paying the ACV of the loss. At all times relevant hereto, Catlin’s custom and

practice has been, and is, to make such payments based upon Catlin’s calculation of the ACV for

the partial loss, less any deductible.

      75.       Catlin breached its contractual duty to pay Plaintiff and members of the proposed

class the ACV of their claims by unlawfully withholding labor costs as described herein.

      76.       Catlin’s actions in breaching its contractual obligations to Plaintiff and members of

the proposed class benefitted and continue to benefit Catlin. Likewise, Catlin’s actions damaged

and continue to damage Plaintiff and members of the proposed class.

      77.       Catlin’s actions in breaching its contractual obligations, as described herein, are the

direct and proximate cause of damages to Plaintiff and members of the proposed class.

      78.       In light of the foregoing, Plaintiff and members of the proposed class are entitled

to recover damages sufficient to make them whole for all amounts Catlin unlawfully withheld from

their ACV payments, including prejudgment interest as may be allowed by law. Additionally, for

all labor withholdings that have been subsequently and belatedly paid by Catlin to Plaintiff or other

members of the proposed class, such persons are entitled to pre-judgment interest for the time

period that the labor amounts were wrongfully withheld.



                                                   15
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 15 of 18 PageID #: 15
      79.      In light of the foregoing, Plaintiff and members of the proposed class are entitled

to injunctive relief, enjoining Catlin from engaging in the practices complained of herein.

                                   COUNT II
                        DECLARATORY JUDGMENT AND RELIEF

      80.      Plaintiff restates and incorporates by reference all preceding allegations.

      81.      This Court is empowered by the Declaratory Judgment Act as codified at 28 U.S.C.

§ 2201 and Fed. R. Civ. P. 57 to declare the rights and legal relations of parties regardless of

whether further relief is or could be claimed.

      82.      A party may seek to have insurance contracts, before or after a breach, construed

to obtain a declaration of rights, status, and other legal relations thereunder adjudicated.

      83.      Plaintiff and members of the proposed class have all complied with all relevant

conditions precedent in their contracts.

      84.      Plaintiff seeks, individually and on behalf of the proposed class, a declaration that

Catlin’s property insurance contracts prohibit the withholding of labor costs as described herein

when adjusting losses under the methodology employed herein.

      85.      Plaintiff further seeks, individually and on behalf of the proposed class, any and all

other relief available under the law that the Court deems necessary and proper to the administration

of justice, including, but not limited to, identifying and locating policyholders, and notifying the

same of the circumstances complained of and the restoration of their rights and remediation of

their losses, and preclusion by Catlin from engaging in the conduct described herein, as may be

permitted by law.

      86.      Plaintiff and members of the proposed class have suffered injuries.

                                           JURY DEMAND

       Plaintiff hereby demands a trial by jury.


                                                   16
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 16 of 18 PageID #: 16
                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully request that this Court:

          1.    Enter an order certifying this action as a class action, appointing Plaintiff as the

representative of the class, and appointing Plaintiff’s attorneys as counsel for the class;

          2.    Enter a declaratory judgment, declaring that Catlin’s withholding of labor costs as

depreciation is contrary to and breaches the insurance policy issued to Plaintiff and members of

the class;

          3.    Enter a declaration, and any preliminary and permanent injunction and equitable

relief against Catlin and its officers, agents, successors, employees, representatives, and any and

all persons acting in concert with them, from engaging in each of the policies, practices, customs,

and usages complained of herein, as may be allowed by law;

          4.    Enter an order that Catlin specifically perform and carry out policies, practices, and

programs that remediate and eradicate the effects of its past and present practices complained of

herein;

          5.     Award compensatory damages for all sums withheld as labor costs under the

policy, plus prejudgment interest on all such sums, to Plaintiff and members of the proposed class;

          8.    Award costs, expenses, and disbursements incurred herein by Plaintiff and

members of the proposed class as may be allowed by law, including but not limited to amounts

available under the common fund doctrine;

          9.    Pre- and Post-Judgment interest; and

          10.   Grant such further and additional relief as the Court deems necessary and proper.




                                                 17
   Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 17 of 18 PageID #: 17
                                McWHERTER SCOTT BOBBITT PLC

                                By: _/s/ J. Brandon McWherter_______
                                J. BRANDON McWHERTER #21600
                                JONATHAN L. BOBBITT #23515
                                EMILY S. ALCORN #33281
                                341 Cool Springs Blvd, Suite 230
                                Franklin, TN 37067
                                (615) 354-1144
                                brandon@msb.law
                                jonathan@msb.law
                                emily@msb.law

                                ERIK D. PETERSON (KY Bar 93003)
                                (to be admitted pro hac vice)
                                MEHR, FAIRBANKS & PETERSON
                                  TRIAL LAWYERS, PLLC
                                201 West Short Street, Suite 800
                                Lexington, KY 40507
                                (859) 225-3731
                                edp@austinmehr.com

                                Attorneys for Plaintiff and
                                Putative Class Representatives




                                  18
Case 1:20-cv-00067 Document 1 Filed 03/10/20 Page 18 of 18 PageID #: 18
